PER CURIAM.
This direct criminal appeal was brought pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Finding no reversible error, we affirm the revocation of Appellant’s probation and the judgment and sentence. However, because the record provides no indication that the trial court entered a written order of revocation of probation, we remand for the trial court to enter such an order. See Pressley v. State, 903 So.2d 1053 (Fla. 1st DCA 2005); Hallman v. State, 845 So.2d 265 (Fla. 1st DCA 2003).
AFFIRMED and REMANDED with directions.
LEWIS, C.J., BENTON and SWANSON, JJ., concur.